LANSING, Judge
(dissenting).
I respectfully dissent from the majority’s characterization of this issue as one of first impression and its rationale for denying the county a trial. It is well established that the failure of a local governing board to record a legally sufficient basis for denying a conditional use permit makes its decision prima facie arbitrary. See Honn v. City of Coon Rapids, 313 N.W.2d 409, 415-16 (Minn.1981). But the board is entitled to an opportunity to rebut the presumption and demonstrate a rational basis at trial with evidence and testimony limited in scope to those issues raised before the planning commission and the county board. Id.
The minutes from the planning commission hearing and the transcript of the county board hearing demonstrate consideration of issues relating to contamination, nuisance, and declining property values. Two letters from a doctoral engineer, read into the record, present a detailed technical critique of a soil roaster’s potential impact on both the physical and human environment. Although the council’s stated reasons were not expansive, I do not see the deliberate disregard of appropriate standards that the majority finds in the record.
Neighborhood opposition by itself is a legally insufficient basis for a zoning decision, but the reasons for the opposition may well be sufficient and should not be summarily ignored. See Swanson v. City of Bloomington, 421 N.W.2d 307, 313-14 (Minn.1988). Minnesota case law protects applicants from after-the-fact justifications by requiring that new or additional evidence be relevant to the issues raised and considered at the hearing. Honn, 313 N.W.2d at 416. Preserving the integrity of the evidence weighs against a remand which might allow a board to reconstruct a record, but it does not justify prospectively denying a trial to fully review a record.
In sustaining a summary judgment against the county on these facts, the majority overlooks the review structure created in Honn and Swanson and elevates a presumption of arbitrariness to an incontrovertible legal conclusion. Both Minnesota appellate courts have previously rejected this construction. See Board of Supervisors v. Carver County Bd. of Comm’rs, 302 Minn. 493, 498-99, 225 N.W.2d 815, 819 (1975) (absence of findings and record of deliberations establishes prima facie case of arbitrariness but not per se invalidity); Kehr v. City of Roseville, 426 N.W.2d 233, 236 (Minn.App.1988) (presumption of arbitrariness may be overcome by evidence at trial), pet. for rev. denied (Minn. Sept. 16, *751988); see also Uniprop Manufactured Hous., Inc. v. City of Lakeville, 474 N.W.2d 375, 378 (Minn.App.1991), pet. for rev. denied (Minn. Oct. 11, 1991).